Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin1 (US 2018/0335607 of record).

    PNG
    media_image1.png
    655
    599
    media_image1.png
    Greyscale

Regarding claim 1, Lin1 discloses a lens module (Fig. 8), comprising: 
a lens barrel having a receiving space (3100); and 
a lens received in the receiving space (3200), 
wherein the lens barrel comprises a first barrel wall defining a light through hole (examiner labeled Fig. 8), and a second barrel wall extending from an outer side of the first barrel wall while being bent towards an image side (examiner labeled Fig. 8), the second barrel wall and the first barrel wall defining the receiving space (as shown in Fig. 8, 3200 received in lens barrel 3100), 
the lens comprises a first area (examiner labeled Fig. 8, engagement portion corresponds to first area)  having a first processing precision ([0003], “the precision of manufacturing and assembling processes are needed to be improved”), and the first area comprises an optical portion for imaging (examiner labeled Fig. 8) and an engagement portion extending from a periphery of the optical portion (examiner labeled Fig. 8), the engagement portion abutting against the first barrel wall (as shown in examiner labeled Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lin1 (US 2018/0335607 of record) in view of Lin2 (US 2018/0039047).
Regarding claim 2, Lin1 teaches all the limitations as stated in claim 1 and further teaches wherein the first barrel wall comprises an object-side surface close to an object side (examiner labeled Fig. 8), an image-side surface disposed opposite to the object-side surface (examiner labeled Fig. 8), and a connecting surface that connects the object-side surface with the image-side surface and defines the light through hole (examiner labeled Fig. 8); 
Lin1 does not specifically teach the connecting surface comprises an engagement surface obliquely extending from an edge of the image-side surface close to an optical axis along a direction facing towards the optical axis and towards the object side; and the engagement portion abuts against the engagement surface.

    PNG
    media_image2.png
    764
    652
    media_image2.png
    Greyscale

However Lin2, in the same field of endeavor, teaches a connecting surface (examiner labeled Fig. 3) comprises an engagement surface (examiner labeled Fig. 3) obliquely extending from an edge of an image-side surface close to an optical axis along a direction facing towards the optical axis and towards an object side (as shown in examiner labeled Fig. 3, the engagement surface extends from the optical axis towards the object-side surface); and an engagement portion abuts against the engagement surface (as shown in examiner labeled Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lens module of Lin1 with the the connecting surface comprises an engagement surface obliquely extending from an edge of the image-side surface close to an optical axis along a direction facing towards the optical axis and towards the object side; and the engagement portion abuts against the engagement surface as taught by Lin2, for the purpose of forming a secure fit between the lens and lens barrel. 
Regarding claim 3, Lin1 in view of Lin2 teaches as is set forth in claim 2 rejection and Lin1 further teaches wherein the lens further comprises a second area (Fig. 3, 311) having a second processing precision ([0003], “the precision of manufacturing and assembling processes are needed to be improved”) and surrounding the engagement portion (as shown in examiner labeled Fig. 8), and the second area abuts against the image-side surface (as shown in examiner labeled Fig. 8).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin1 (US 2018/0335607 of record) in view of Lin2 (US 2018/0039047), further in view of Yan (US 2015/0260940).
Regarding claim 4, Lin1 in view of Lin2 teaches as is set forth in claim 3 rejection but does not specifically teach wherein the image-side surface comprises a first planar surface extending from an edge of the engagement surface close to the image side along a direction facing away from and perpendicular to the optical axis, a first oblique surface obliquely extending from an edge of the first planar surface facing away from the optical axis along a direction facing away from the optical axis and facing towards the object side, and a second planar surface extending from an edge of the first oblique surface facing away from the optical axis along the direction facing away from and perpendicular to the optical axis, the second area abutting against the second planar surface.

    PNG
    media_image3.png
    565
    985
    media_image3.png
    Greyscale

However Yan, in the same field of endeavor, teaches wherein an image-side surface (examiner labeled Fig. 1) comprises a first planar surface (examiner labeled Fig. 1) extending from an edge of an engagement surface close to the image side along a direction facing away from and perpendicular to the optical axis (as shown in examiner labeled Fig. 1), a first oblique surface (examiner labeled Fig. 1) obliquely extending from an edge of the first planar surface facing away from the optical axis along a direction facing away from the optical axis and facing towards an object side (as shown in examiner labeled Fig. 1), and a second planar surface (examiner labeled Fig. 1) extending from an edge of the first oblique surface facing away from the optical axis along the direction facing away from and perpendicular to the optical axis (as shown in examiner labeled Fig. 1), the second area abutting against the second planar surface (as shown in examiner labeled Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lens module of Lin1 with the wherein the image-side surface comprises a first planar surface extending from an edge of the engagement surface close to the image side along a direction facing away from and perpendicular to the optical axis, a first oblique surface obliquely extending from an edge of the first planar surface facing away from the optical axis along a direction facing away from the optical axis and facing towards the object side, and a second planar surface extending from an edge of the first oblique surface facing away from the optical axis along the direction facing away from and perpendicular to the optical axis, the second area abutting against the second planar surface as taught by Yan in the teaching of Lin1 in view of Lin2, for the purpose of forming a secure connection between the lens and lens barrel. 
Regarding claim 5, Lin1 in view of Lin2 and further in view of Yan teaches as is set forth in claim 4 rejection but does not specifically teach wherein the first planar surface and the first oblique surface are spaced apart from the second area.

    PNG
    media_image4.png
    868
    741
    media_image4.png
    Greyscale

However Lin2, in the same field of endeavor, teaches wherein the first planar surface (examiner labeled Fig. 3 ver. 2) and the first oblique surface (examiner labeled Fig. 3 ver. 2) are spaced apart from the second area (as shown in examiner labeled Fig. 3 ver. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lens module of Lin1 with the wherein the first planar surface and the first oblique surface are spaced apart from the second area as further taught by Lin2 in the teaching of Lin1 in view of Lin2 and further in view of Yan, for the purpose of forming a secure fit between the lens and lens barrel.
Regarding claim 6, Lin1 in view of Lin2 and further in view of Yan teaches as is set forth in claim 5 rejection but does not specifically teach wherein the second area comprises a third planar surface horizontally extending outwards from an outer side of the engagement portion, a second oblique surface obliquely extending from the third planar surface along a direction facing towards the object side, and a fourth planar surface horizontally extending from the second oblique surface, the first planar surface being spaced apart from the third planar surface, and the first oblique surface being spaced apart from the second oblique surface.

    PNG
    media_image5.png
    633
    807
    media_image5.png
    Greyscale

However Lin2, in the same field of endeavor, teaches wherein a second area (examiner labeled Fig. 3 ver. 3) comprises a third planar surface (examiner labeled Fig. 3 ver. 3) horizontally extending outwards from an outer side of the engagement portion, a second oblique surface (examiner labeled Fig. 3 ver. 3) obliquely extending from the third planar surface along a direction facing towards the object side, and a fourth planar surface (examiner labeled Fig. 3 ver. 3) horizontally extending from the second oblique surface, the first planar surface being spaced apart from the third planar surface (as shown in examiner labeled Fig. 3 ver. 3), and the first oblique surface being spaced apart from the second oblique surface (as shown in examiner labeled Fig. 3 ver. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lens module of Lin1 with the wherein the second area comprises a third planar surface horizontally extending outwards from an outer side of the engagement portion, a second oblique surface obliquely extending from the third planar surface along a direction facing towards the object side, and a fourth planar surface horizontally extending from the second oblique surface, the first planar surface being spaced apart from the third planar surface, and the first oblique surface being spaced apart from the second oblique surface as further taught by Lin2 in the teaching of Lin1 in view of Lin2 and further in view of Yan, for the purpose of forming a secure fit between the lens and lens barrel.
Regarding claim 7, Lin1 in view of Lin2 and further in view of Yan teaches as is set forth in claim 6 rejection and Lin1 further teaches wherein the lens is made of a glass material ([0106], “the optical lens assembly 1200 can be made of plastic or glass materials”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        /WEN HUANG/Primary Examiner, Art Unit 2872